Name: Commission Regulation (EEC) No 3876/91 of 16 December 1991 fixing the reference prices for intra-Community trade in Atlantic sardines of the species Sardina pilchardus for the 1992 fishing year
 Type: Regulation
 Subject Matter: fisheries;  prices;  trade policy
 Date Published: nan

 31 . 12. 91 Official Journal of the European Communities; No L 363/35 COMMISSION REGULATION (EEC) No 3876/91 of 16 December 1991 fixing the reference prices for intra-Community trade in Atlantic sardines of the species Sardina pilchardus for the 1992 fishing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 1 70 and 357 thereof, HAS ADOPTED THIS REGULATION : Article 1 The reference prices for the 1992 fishing year applicable under the monitoring system provided for in Articles 1 70 and 357 of the Act of Accession shall be as follows :  for imports of Atlantic sardines of the species Sardina pilchardus into the Community as constituted at 31 December 1985 from Portugal and Spain, fresh products : (ECU/tonne) Whereas Articles 170 ( 1 ) and 357 ( 1 ) of the Act of Acces ­ sion provide that, notably during the period of moves towards alignment of the prices of Atlantic sardines of the species Sardina pilchardus listed in Annex I (A) to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regulation (EEC) No 3571 /90 (2), a monitoring system is to be introduced based on the annual fixing of reference prices applicable to certain trade in the products in question between the new Member States and the Community as constituted at 31 December 1985 : Whole fish Size (') Extra, A (') B (') 1 2 3 4 214 214 331 214 136 136 136 136 Whereas Articles 170 (2) and 357 (2) of the Act of Acces ­ sion provide that the reference prices in question are to be the same as the withdrawal prices applicable in the Member States for Mediterranean sardines of the species Sardina pilchardus respectively, fixed in accordance with Article 12(1 ) of Regulation (EEC) No 3796/81 ; (') The freshness, si2e and presentation categories are those defined pursuant to Article 2 of Regulation (EEC) No 3796/81 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1992. Whereas the withdrawal prices for the 1992 fishing year for Mediterranean sardines of the species Sardina pilchardus listed in Annex I (A) to Regulation (EEC) No 3796/81 were fixed by Commission Regulation (EEC) No 3864/91 f); This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1991 . For the Commission Manuel MARÃ N Vice-President (' OJ No L 379, 31 . 12. 1981 , p. 1 . (2) OJ No L 353, 17. 12. 1990, p. 10 . (3) See page 2 of this Official Journal .